In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so *489much of a judgment of the Supreme Court, Queens County (Calabretta, J.), dated July 19, 1985, as, after a nonjury trial, dismissed his complaint.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The record amply supports the trial court’s finding that the plaintiff has failed to sustain his burden of establishing cruel and inhuman treatment or constructive abandonment on the part of the defendant wife. Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.